Bkoyles, C. J.
1. It is well settled that a judgment against a garnishee, when duly entered, is as to him conclusive of the proposition that the plaintiff in the garnishment proceedings had already obtained a valid judgment against the main debtor whose effects were sought to be reached by the garnishment proceedings. Holbrook v. Evansville &c. R. Co., 114 Ga. 1 (39 S. E. 937) ; Warner v. Strickland, 144 Ga. 547 (87 S. E. 667).
2. Under the above-stated ruling the affidavit of illegality in the instant case was wholly devoid of merit and was properly dismissed on the oral motion of the plaintiff.
3. It appearing to this court that the writ of error in this case must have been prosecuted for the purpose of delay only, the request of the defendant in error, that ten per cent, damages be awarded him, is granted.

Judgment affirmed, with damages.


Luke and Bloodworth, JJ., concur.